             Case 3:20-cv-05678-JLR-TLF Document 44 Filed 12/22/20 Page 1 of 3




1

2

3

4                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
5                                          AT TACOMA

6    JOSEPH LOCHUCH EWALAN,
                                                                  Case No. 3:20-cv-05678-JLR-TLF
7                                 Plaintiff,
             v.                                                   ORDER DENYING MOTION FOR
8                                                                 RELIEF FROM DEADLINES
     WASHINGTON DEPARTMENT OF
9    CORRECTIONS, et al.,
10                                Defendants.

11
             This matter comes before the Court on Plaintiff’s motion for relief from Court’s
12
     rules to meet deadlines/responses. Dkt 41. Defendants have filed a response to the
13
     motion and Plaintiff has replied. Dkts. 42, 43. For the reasons stated below, the Court
14
     denies the motion without prejudice.
15
             Plaintiff has filed a motion “for order of relief to meet deadlines response and
16
     answers court rules.” Dkt. 41 at 1. Plaintiff contends that he has difficulty scheduling law
17
     library time due to layoffs and restrictions caused by the ongoing Covid 19 pandemic
18
     and argues that “20 days and 30 days rule makes it difficult for Plaintiff[ ] to respond to
19
     motions and pleadings on time.” Id at 1. Plaintiff lists examples of difficulties he believes
20
     he has encountered previously in this litigation. 1 But Plaintiff does not identify any
21

22
     1Notably, neither of Plaintiff’s “examples” involved the denial of any relief due to a problem with meeting
23   deadlines. The Clerk of the Court rejected Plaintiff’s attempt to file his discovery requests because such
     materials may not be filed with the court. Docket Entry dated November 4, 2020; Local Rules, W. D.
24   Wash., LCR 5(d). The Court granted Defendants’ motion to strike Plaintiff’s reply to their answer because

25
     ORDER DENYING MOTION FOR RELIEF FROM
     DEADLINES - 1
             Case 3:20-cv-05678-JLR-TLF Document 44 Filed 12/22/20 Page 2 of 3




1    specific deadline from which he seeks relief and there is currently no pending motion

2    imposing any deadlines. Instead, Plaintiff appears to seek blanket relief from any future

3    deadline.

4            The Court will not grant such sweeping and vague relief from any and all future

5    deadlines. Although courts must construe pleadings of pro se litigants liberally, “[p]ro se

6    litigants must follow the same rules of procedure that govern other litigants.” King v.

7    Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987), overruled on other grounds by Lacey v.

8    Maricopa Cty., 693 F.3d 896 (9th Cir. 2012).

9            Accordingly, the Court DENIES Plaintiff’s motion, without prejudice to his ability

10   to file a future request for the extension of an actual pending deadline. If in the future

11   Plaintiff is faced with a particular deadline and needs additional time, he may bring a

12   motion requesting the extension of that specific deadline.

13           Plaintiff is also advised that, with respect to deadlines for filing pleadings, the

14   “prison mailbox rule” applies; that is, documents are considered filed on the date a

15   prisoner “delivered the [document] to prison authorities for forwarding to the [d]istrict

16   [c]ourt.” Houston v. Lack, 487 U.S. 266, 270 (1988). See also Douglas v. Noelle, 567

17   F.3d 1103, 1108–09 (9th Cir. 2009) (“When a pro se prisoner alleges that he timely

18   complied with a procedural deadline by submitting a document to prison authorities, the

19   district court must either accept that allegation as correct or make a factual finding to the

20   contrary upon a sufficient evidentiary showing by the opposing party.”) Thus, for

21   purposes of determining timeliness, pro se prisoner filings are deemed filed the date the

22

23
     no such reply is permitted by the Federal Rules of Civil Procedure. Dkt. 39, Fed. R. Civ. P. 7(a). Plaintiff’s
     ability to meet any response deadlines played no role in either order.
24

25
     ORDER DENYING MOTION FOR RELIEF FROM
     DEADLINES - 2
            Case 3:20-cv-05678-JLR-TLF Document 44 Filed 12/22/20 Page 3 of 3




1    prisoner signs the document and gives it to prison officials for mailing; subsequent

2    delays by the prison library in processing filings will not cause a prisoner’s filing to be

3    deemed untimely.

4           For the reasons set forth above, Plaintiff’s motion, Dkt. 41 is DENIED without

5    prejudice.

6           Dated this 22nd day of December, 2020.

7

8

9                                                       A
                                                        Theresa L. Fricke
10                                                      United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER DENYING MOTION FOR RELIEF FROM
     DEADLINES - 3
